                                                                                                                            ··----·-··-----
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                     FILED!ofl
                                    UNITED STATES DISTRICT COUR~                                                           JUL 1 1 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA                               -,... SLt._i!;-: ~:   s. D1srn1cr coufn
                                                                                                             >-:''..!. 'i:::r\\ Gr.STHIC:T OF   ALIFOHN!A
                                                                                                             Bl                                   DEPUTY
                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     V.                                         (For Offenses Committed On or After November I, 1987)



              Miguel Angel Rodriguez-Gonzalez                                   Case Number: 19cr2361-MSB

                                                                                Marcus Bourassa
                                                                                Defendant's Attorney


REGISTRATION NO. 75354298

THE DEFENDANT:
 ISi pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                               Count Number(s)
8: 1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                     1


 D The defendant has been found not guilty on count(s)
                                        -------------------
 ISi Count         1 of the Information    dismissed on the motion of the United States.
                   ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                  TIME SERVED

  ISi Assessment: $10 W AlVED          ISi Fine: WANED
  ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         July 11, 2019
                                                                         Date of Imposition of Sentence




                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                    19cr2361-MSB
